Name: Council Regulation (EEC) No 729/91 of 21 March 1991 amending Regulation (EEC) No 1521/76 on imports of olive oil originating in Morocco
 Type: Regulation
 Subject Matter: Africa;  processed agricultural produce
 Date Published: nan

 No L 80/2 Official Journal of the European Communities 27. 3 . 91 COUNCIL REGULATION (EEC) No 729/91 of 21 March 1991 amending Regulation (EEC) No 1521/76 on imports of olive oil originating in Morocco 100 kilograms for the period from 1 November 1987 to 31 December 1991 ; Whereas Regulation (EEC) No 1521 /76 should accordingly be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113, thereof, Having regard to the proposal from the Commission, Whereas Article 17 of, and Annex B to, the Cooperation Agreement between the European Economic Community and the Kingdom of Morocco (') stipulate that, if the country in question levies a special export charge on imports into the Community of olive oil falling within CN codes 1509 10 10, 1509 10 90 and 1510 00 10, the levy applicable to such oil is to be reduced by a fixed amount of ECU 0,60 per 100 kilograms and by an amount equal to the special charge, but not exceeding ECU 12,09 per 100 kilograms in the case of reduction provided for in the aforementioned Article and ECU 12,09 per 100 kilograms in the case of the additional amount provided for in the aforementioned Annex B ; Whereas the aforementioned Agreement was imple ­ mented by Regulation (EEC) No 1 521 /76 (2), as last amended by Regulation (EEC) No 4015/88 (3); Whereas the Contracting Parties have agreed, by exchange of letters, to fix the additional amount at ECU 12,09 per HAS ADOPTED THIS REGULATION : Article 1 Article 1 (b) of Regulation (EEC) No 1521 /76 shall be replaced by the following : '(b) an amount equal to the special charge levied by Morocco on exports of the said oil but not exceed ­ ing ECU 12,09 per 100 kilograms, this amount being increased for the period from 1 November 1987 to 31 December 1991 by ECU 12,09 per 100 kilograms'. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 March 1991 . For the Council The President G. WOHLFART (') OJ No L 264, 27. 9 . 1978, p . 2. O OJ No L 169, 28 . 6. 1976, p . 43. 0 OJ No L 358, 27. 12. 1988, p. 2.